 

[skyterra.jpg]

 

 

Marc Montagner

February 23, 2009

3021 P Street, NW

 

Washington, DC 20007

 

 

 

Re: Offer of Employment

 

Dear Marc,

 

We are pleased to offer you employment with SkyTerra LP (the “Company”) at our
Reston headquarters. This letter sets forth the terms and conditions of your
employment.

 

1.

Title and Responsibilities: Your initial position will be Executive Vice
President, Strategy, Development and Distribution SkyTerra LP. You will be
responsible for the overall management and direction of all strategy,
development, distribution and mergers and acquisitions activities. This is a
full time position, with a start date of February 23, 2009. Your initial
objectives are detailed in Section 4 below and subject to modification by mutual
agreement. You shall report to the CEO of the Company.

 

2.

Salary: Your initial salary will be paid at the rate of $15,660.04 in bi-weekly
installments which equates to $407,161.00 on an annualized basis, payable in
accordance with the Company’s standard payroll practices.

 

3.

Annual Bonus: You will also be eligible for an annual discretionary bonus equal
to 75% of your base compensation, as determined by both corporate and individual
performance.

 

4.

Stock Option(s): Subject to approval of the SkyTerra Board of Directors (or its
Compensation Committee) you will be granted stock options with respect to
300,000 shares of SkyTerra Communications, Inc. common stock pursuant to the
attached SkyTerra Communications, Inc. 2006 Equity and Incentive Plan (the
“Plan”) at an exercise price as of the fair market value as set forth in the
Plan as of your start date (the “Grant Date”). The options shall vest in three
annual installments beginning on the first anniversary of the Grant Date, and
otherwise consistent with the SkyTerra Equity and Unit Incentive Agreement. You
shall also be granted an additional 300,000 stock options, provided however that
such additional stock options shall only vest, if at such time you are then an
employee, upon the successful completion of one of the following: 1) the
execution of an agreement with a strategic partner that either provides a)
significant capital contribution of equity or debt of not less than
$1,000,000,000, where vesting occurs upon the funding of such contribution, or
b) a firm agreement to distribute units with ongoing annual commitments of not
less than 250,000 units (or a comparable revenue with an assumed average
wholesale arpu of not less than $25 where vesting occurs upon completion of the
first year’s distribution); or 2) the closing of a transaction for the sale of
Skyterra; or 3) the closing of the Inmarsat possible offer as contemplated by
the Master Contract Service Agreement. In the alternative, 100,000 such options
of the total 300,000 options shall begin a three year vesting schedule beginning
upon the execution of an arrangement with respect to our next generation
satellite services with identified carriers whereby said carrier would (i)
commit to a substantial use our satellite for roaming services and make
substantial marketing, advertising or and investment in the promotion of such
services out of the ordinary course of our sales and marketing efforts for
customers and products, or (ii) have substantial minimum commitments in terms of
revenues to SkyTerra out of the ordinary course of our sales and marketing
efforts for customers and products. For purposes of clarity, and not by way of
limitation, in connection with the foregoing alternative vesting condition, the
carrier commitment made would be expected to be on a carrier-wide basis and not
on an individual sales opportunity for a user-group, business segment or similar
sales opportunity that is of the type which the sales organization would achieve
in the ordinary course and would not fairly be characterized as a strategic
commitment at a carrier level.

 

5.

Restricted Stock: In addition, upon the Grant Date, you will be granted 100,000
shares of Restricted Stock, which shares shall vest in three annual installments
over three years, beginning on the first anniversary of the Grant Date, pursuant
to the attached Restricted Equity Plan.

 

6.

Termination Protections: Should the Company terminate you without Cause (as
defined in Attachment A) or you leave for Good Reason (as defined below) you
shall be entitled to (i) one year’s salary and target bonus (i.e., 75% of base
salary), (ii) immediate vesting of all time and performance based Stock Options
and all Restricted shares, and (iii) reimbursement or payment for COBRA costs
for continuing health care insurance for you and your eligible dependents for 12
months following termination and (iv) reimbursement of reasonable business
expenses incurred prior to your termination. Upon your termination as a result
of your death or Disability (as defined below), you and/or your beneficiary(ies)
shall receive the vesting of time based Stock Options and Restricted shares as
set forth in (ii) above, the reimbursement for COBRA as set forth in (iii) above
and reimbursement of reasonable business expenses as set forth in (iv) above.
Good Reason shall mean any material adverse

 

--------------------------------------------------------------------------------

 

 

change to this Agreement, including without limitation, (i) a material reduction
of salary or bonus, (ii) a material reduction in your title and/or scope of
responsibilities, or (iii) a relocation of your office to greater than 50 miles
from the Reston office location. Upon receiving notice of termination for Good
Reason, the Company will have 30 days to cure the stated issue prior to such
Good Reason becoming effective. In addition, notwithstanding anything contained
in Attachment B to the contrary, you shall have 30 days to cure the stated issue
prior to Cause becoming effective.

 

In consideration of employment, including the grant of SkyTerra options and/or
restricted stock, you will also enter into the following: 1) a Stock Option
Agreement and Restricted Stock Agreement in the form provided; and 2) a
Confidentiality, Non-Competition and Non-Solicitation Agreement in the form
provided. In addition, on your date of hire, you will accept the Company’s
standard employee agreements with respect to corporate policies and conduct,
including the assignment to SkyTerra of any intellectual property/patents
developed as an employee.

 

Your employment is subject to the Company’s personnel policies and procedures
which are subject to change from time to time at the Company’s sole discretion.
Your employment with the Company will be “at will” which means that either you
or the Company may terminate your employment at any time for any reason. You
will be eligible to participate in the benefit plans offered to Senior
Executives, also subject to change from time to time at the Company’s sole
discretion, including:

 

 

a)

Health and Wellness plans including Medical and Dental Insurance as provided by
the Company;

 

b)

Tax deferred, company matching 401(k), or other available savings plan(s);

 

c)

Life and Disability insurance;

 

d)

Paid Time Off (“PTO”) accrual rate of 6.15 hours per pay period;

 

e)

Standard company holidays.

 

In addition, you shall be covered by the Company’s directors’ and officers’
insurance coverage.

 

By signing this letter you represent that you have full authority to accept this
position and perform the duties of the position without conflict with any other
obligations and that you are not involved in any situation that might create, or
appear to create, a conflict of interest with respect to your loyalty to or
duties for the Company.

 

By signing this letter, you acknowledge the terms described in this letter,
which supersede any prior representations or agreements, whether written or
oral. There are no terms, conditions, representations, warranties or covenants
other than those contained herein. Moreover, you warrant that you are not
subject to an employment agreement or restrictive covenant preventing full
performance of your duties to the Company.

 

This letter agreement shall be administered, interpreted and construed in a
manner that does not result in the imposition of additional taxes or interest
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). If any amount to be paid to you on account of your separation of
service while you are a “specified employee” (as defined under Section 409A of
the Code) is “deferred compensation” (as defined under Section 409A of the Code,
after giving effect to the exemptions thereunder), such amount shall be delayed
until the first business day after the lapse of six months after separation of
separation of service.

 

This Agreement may be executed in one or more counterparts each of which shall
be deemed an original. If any part of this Agreement is found to be illegal or
unenforceable, such determination shall not affect the enforceability of the
remaining provisions which shall remain in effect. This letter agreement may be
amended or modified only by a written instrument executed by both the Company
and you. All notices shall be hand delivered to you at the address noted above,
and such further address as you provide the company and if to the Company, by
hand delivery to the CEO. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

This is an exciting time for our business and for our industry. We look forward
to your joining our team.

 

Respectfully,

 

/s/ Alexander H. Good

 

Alexander H. Good

Chairman, CEO and President

SkyTerra Communications

Date Executed:

 

Enclosures

 

SkyTerra LP

10802 Parkridge Boulevard, Reston, VA 20191-4334

T: +1 703 390 2700

www.skyterra.com

 

--------------------------------------------------------------------------------

 

 

Cc:

Applicant File

 

 

AGREED & ACCEPTED:

 

 

 

 

 

/s/ Marc Montagner

 

 

February 23, 2009

 

 

Marc Montagner

 

Date

 

 

Attachment A

 

 

For the purposes of this letter, "Cause" for termination by the Company of the
Executive's employment shall mean (i) the willful and continued failure of the
Executive to substantially perform the Executive's duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive's duties; (ii) the willful engaging by the Executive in gross
misconduct which is materially and demonstrably injurious to the Company; (iii)
material breach of fiduciary duty to the Company that results in personal profit
to the Executive at the expense of the Company; or (iv) the Executive is
convicted or pleads nolo contendre to a felony under Federal or state law or
willfully violates any law, rule or regulation (other than traffic violations,
misdemeanors or similar offenses) or cease-and-desist order, court order,
judgment or supervisory agreement, which violation is materially and
demonstrably injurious to the Company. For purposes of the preceding clauses, no
act or failure to act, on the part of the Executive, shall be considered
"willful" unless it is done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive's action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
prior approval given by the Board or based upon the advice of counsel for the
Company, shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. The
cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive, as part of
the Notice of Termination, a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters (3/4) of the entire membership
of the Board at a meeting of the Board called and held for the purpose of
considering such termination (after reasonable written notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board) finding that, in the good faith opinion of the Board,
the Executive is guilty of the conduct described in clause (i), (ii), (iii) or
(iv) above, and specifying the particulars thereof in detail. )

 

 

SkyTerra LP

10802 Parkridge Boulevard, Reston, VA 20191-4334

T: +1 703 390 2700

www.skyterra.com

 

 